DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 21, 28, and 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scherr (US 2002/0112178).

2.	As per claim 21, Scherr discloses a first computing device [a host, abstract]; a second computing device [a data access manager, abstract]; and a plurality of storage devices [data storage systems, abstract], wherein: the second computing device is operable to provide a token to the first computing device [providing a token, figure 2]; the first computing device is operable to access at least one of the plurality of storage devices according to the token, and the token is configured to signal an access by the first computing device [authenticating a host to access storage location(s) according to a token, figure 3].

3.	As per claim 28, Scherr discloses wherein the token allows access to at least a portion of a file [accessing data, abstract].

4.	As per claim 30, Scherr discloses wherein the second computing device provides the token in response to the first computing device submitting a lease request to the second computing device [step 122, figure 3].

5.	As per claim 31, Scherr discloses wherein the lease request comprises lease capability information [a host token, figure 2].

6.	As per claim 32, Scherr discloses wherein the first computing device is configured to submit a lease renewal request to the second computing device, and the lease renewal request comprises a lease renewal capability [a new token, figure 8].

7.	As per claim 33, Scherr discloses wherein the second computing device is configured to provide a lease renewal when the lease renewal capability is the same as an initial lease capability [a new token authorizing access, figure 8].

8.	As per claim 34, Scherr discloses wherein the second computing device is configured to determine that the first computing device does not need the token, and upon determining that the first computing device does not need the token, the second computing device is configured to revoke a lease [blocking access, figure 6].

9.	As per claim 35, Scherr discloses wherein the first computing device is configured to relinquish a lease upon determining that the first computing device does not need the token [a new token resulting in access denial, figures 6 & 8].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 22-27, 29, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Scherr (US 2002/0112178) in view of Kapur et al. (US 2003/0163649), “Kapur”.

2.	As per claim 22, Scherr discloses the first computing device [abstract].
	Scherr does not disclose expressly a read cache and a write cache.
	Kapur discloses a read cache and a write cache in figure 7.
	Scherr and Kapur are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Scherr by including the architecture as taught by Kapur in figure 7.
	The motivation for doing so would have been performance improvement as expressly taught by Kapur in paragraph 61.

3.	As per claim 23, the cited prior arts disclose wherein the token allows caching in one or both of the read cache and write cache [read and write caches, figure 7, Kapur].

4.	As per claim 24, Scherr discloses wherein the token does not allow access [access blocking, figure 6].
	Scherr does not disclose expressly a cache memory.
Kapur discloses a read cache and a write cache in figure 7.
	Scherr and Kapur are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Scherr by including the architecture as taught by Kapur in figure 7.
	The motivation for doing so would have been performance improvement as expressly taught by Kapur in paragraph 61.

5.	As per claims 25 and 26, Scherr discloses the first computing device [abstract].
	Scherr does not disclose expressly one or both of DRAM and SRAM.
	Kapur discloses DDR DRAM in paragraph 42.
Scherr and Kapur are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Scherr by including the DDR DRAM as taught by Kapur in paragraph 42.
	The motivation for doing so would have been high speed as expressly taught by Kapur in paragraph 42.

6.	As per claim 27, Scherr discloses the plurality of storage devices [data storage systems, abstract].
	Scherr does not disclose expressly a flash memory.
	Kapur discloses flash memory devices in paragraph 154.
Scherr and Kapur are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Scherr by including a storage device control method embodied in a flash device as taught by Kapur in paragraph 154.
	The motivation for doing so would have been system performance improvement as expressly taught by Kapur in paragraph 9.

7.	As per claim 29, Scherr discloses the token [abstract].
	Scherr does not disclose expressly a directory.
	Kapur discloses a cache directory in paragraph 61.
Scherr and Kapur are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Scherr by including the architecture comprising a cache directory as taught by Kapur in figure 7.
	The motivation for doing so would have been performance improvement as expressly taught by Kapur in paragraph 61.

8.	As per claims 36-40, the examiner directs the applicant’s attention to claims rejection above.

Conclusion
A.	Claims Rejected
	Claims 21-40 are rejected.

B.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138